             Case 1:18-cv-12147-ALC Document 14 Filed 03/11/19 Page 1 of 1

                                                                                  230 Park Avenue
                                                                                  11th Floor
                                                                                  New York, NY 10169-0079
                                               LLP
                                                                                  (212) 818-9200
                                                                                  (212) 818-9606 (Fax)
Mark Lerner, Esq.
Email: mlerner@ssbb.com                                                           51 John F. Kennedy Parkway
Direct Dial: (212) 404-8714                                                       First Floor West
                                                                                  Short Hills, NJ 07078-2713
                                                                                  (973) 218-2509
                                                                                  (973) 218-2401 (Fax)

                                                                                  www.ssbb.com


                                                        March 11, 2019

Via ECF and email (ALCarterNYSDChambers@nysd.uscourts.gov)

The Honorable Andrew L. Carter, Jr.
United States District Court
Southern District of New York
40 Foley Square
New York, NY 10007

                     Re:      Stephen Yang v. NBCUniversal Media, LLC, No. 18-cv-12147-ALC,
                              Defendant’s request for extension of time to answer

Dear Judge Carter:

        We represent defendant NBCUniversal Media, LLC (“NBCUniversal”) in the above-
referenced matter and write on behalf of NBCUniversal to respectfully request an extension of
time to answer, move or otherwise respond to plaintiff Stephen Yang’s complaint. The current
deadline to respond to the complaint is March 13, 2019. We seek an extension of time to April
10, 2019, as we have just been retained as counsel and need some time to review the matter. In
addition, the parties would also like to further explore settlement of the matter. This the second
request for an extension of time; the first request was granted. Plaintiff consents to the request.


                                                        Respectfully submitted,

                                                        /s/ Mark Lerner

                                                        Mark Lerner


cc: Richard Liebowitz (via ECF and email (RL@liebowitzlawfirm.com))


SO ORDERED:


__________________________
Andrew L. Carter, Jr., U.S.D.J.

3168616_1
